ORDER
On January 23, 2001, Attorney John F. Kerscher filed a request pursuant to SCR 22.34(11), for the indefinite suspension of his license to practice law in this state due to his medical incapacity. The Office of Lawyer Regulation filed a response supporting that request and a summary of its investigation into the medical incapacity allegations against Attorney John R. Ker-scher. Attorney Kerscher acknowledges that he cannot successfully defend himself against the medical incapacity allegations. Based upon these considerations,
*590IT IS ORDERED that the request is granted and, effective the date of this order, Attorney John F. Ker-scher's license to practice law in this state is indefinitely suspended.
Cornelia G. Clark
Clerk of Supreme Court